—Judgment unanimously affirmed. Memorandum: The contention of defendant that he was deprived of his constitutional right to a speedy trial is not preserved for our review (see, People v Debo, 234 AD2d 944, 945, lv denied 89 NY2d 984; People v Mazyck, 194 AD2d 808, lv denied 82 NY2d 807), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Wisner, Pigott, Jr,, Scudder and Balio, JJ.